Citation Nr: 0809239	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDING OF FACT

The veteran's hypertension is not related to his active 
military service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

VA examinations conducted in January 1999, December 2001, 
June 2003, March 2005, and July 2006 all provide current 
diagnoses of hypertension.

The service medical records do not contain a diagnosis of 
hypertension.  The July 2006 VA examiner analyzed the blood 
pressure readings contained in the service medical records 
and concluded that a diagnosis of hypertension could not have 
been made during service.  The January 1969 separation 
examination indicated a reading of 128/82.

The veteran contends that his hypertension is secondary to 
his service-connected post-traumatic stress disorder (PTSD).  
There is no evidence that the veteran is competent to offer a 
medical opinion.  The June 2003 VA examiner opined that 
hypertension is not secondary to PTSD.  Although this 
examiner did not directly state a rationale for this opinion, 
the examination report notes the veteran's mother's 
hypertension and coronary artery disease.  Also noted was 
that the veteran was first diagnosed with hypertension in 
1980.  This was approximately 11 years after service.

In January 2006, another VA examiner reviewed the veteran's 
claims file.  This doctor opined that the veteran suffers 
from essential hypertension, and it is not secondary to PTSD.  
The rationale for the opinion is there is no medical 
literature showing that PTSD causes hypertension.

The Board acknowledges the article abstract submitted by the 
veteran in March 2006.  The article was published in 1997 by 
the American Psychosomatic Society and is entitled "Diseases 
Among Men 20 Years After Exposure to Severe Stress: 
Implications for Clinical Research and Medical Care."  The 
conclusion within the abstract states that the study has some 
limitations but that it suggests a direct link between severe 
stress exposures and a broad spectrum of human diseases.  
This vague conclusion does not link hypertension to PTSD or 
refute the VA examiner's specific medical opinion that PTSD 
does not cause essential hypertension. 

Because the medical evidence shows that the veteran's 
hypertension is not secondary to his PTSD, and because there 
was no in-service diagnosis and later analysis of the in-
service blood pressure readings also led to the conclusion 
that they did not support an in-service diagnosis of 
hypertension to serve as a direct basis for service 
connection, the claim must be denied.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  The veteran's claim 
was originally decided by the RO in May 2000, before the 
Veterans Claims Assistance Act (VCAA) became law.  The RO 
then decided to reconsider the claim.  Accordingly, VA 
notified the veteran in December 2001 and August 2005 of the 
information and evidence needed to substantiate and complete 
a claim for service connection, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and by conducting a VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until August 2006.  
There is no prejudice to the veteran in proceeding with the 
issuance of a final decision despite VA's failure to provide 
more timely notice, as his claim for service connection is 
being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


